Citation Nr: 0303687	
Decision Date: 03/04/03    Archive Date: 03/18/03	

DOCKET NO.  96-42 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for asthma.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 1996 decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, that determined that new and 
material evidence had not been submitted to reopen a 
previously denied claim for service connection for asthma.  
The veteran, who had active service from February 1954 to 
March 1958, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.

A BVA decision dated in September 2000 determined that new 
and material evidence had been submitted to reopen the 
previously denied claim for service connection for asthma.  
The Board then returned the case to the RO for additional 
development.  That development was accomplished and the case 
was returned to the Board for appellate review.  In July 
2001, the Board determined that additional development was 
necessary prior to appellate review and the case was again 
returned to the RO for additional development.  The case was 
subsequently returned to the Board after completion of the 
requested development.



FINDINGS OF FACT

1.  All obtainable relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran's asthma clearly and unmistakably existed 
prior to service.

3.  The veteran's preexisting asthma is not shown to have 
chronically worsened or increased in severity during service.  



CONCLUSION OF LAW

Preexisting asthma was not aggravated during service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) which became 
law in November 2000.  The VCAA applies to all pending claims 
for VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the August 
1996 decision, as well as the Statement of the Case and the 
various Supplemental Statements of the Case issued in 
conjunction with this appeal have notified the veteran of the 
evidence considered, the pertinent laws and regulations and 
the reasons his claim was denied.  In addition, a letter to 
the veteran from the RO dated in January 2002 specifically 
informed the veteran of the evidence that needed to be 
submitted to establish service connection, the information or 
evidence needed from the veteran, what the veteran could do 
to help with his claim, and what the VA's duty to assist the 
veteran was in obtaining evidence in support of the veteran's 
claim.  In other words, the January 2002 letter informed the 
veteran of the evidence needed and the division of 
responsibilities between the VA and the veteran in obtaining 
evidence needed to substantiate his claim.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file.  In addition, records from the Social Security 
Administration have been obtained and the veteran has been 
afforded VA examinations in connection with his claim.  
Furthermore, private medical records have either been 
obtained or submitted by the veteran in support of his claim.  
While the record reflects that not all private medical 
records have been obtained, for example, in a statement from 
the veteran dated in November 2000, he indicated that one 
private physician was deceased and that another was retired, 
and that he had no current address for the retired physician.  
The veteran did submit a microfiche film of medical records 
reportedly from Mason District Hospital, but legible copies 
from the microfiche could not be obtained.  Lastly, the RO 
attempted to obtain records pertaining to the physicians 
referred to by the veteran from Mason District Hospital, but 
in April 2002, the hospital informed the RO that they had no 
old records for those physicians.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the veteran's claim.  Therefore, the Board 
finds that all relevant obtainable evidence necessary for an 
equitable disposition of the issue on appeal has been 
obtained and that the case is now ready for appellate review.

Background and Evidence
 
The veteran's service medical records include a report of a 
medical examination performed in January 1954 in connection 
with the veteran's entry into service.  That examination 
contains no evidence of asthma.  A service medical record 
dated in March 1957 shows the veteran was seen for complaints 
of asthma, but the impression was that no disease was 
present.  A service medical record dated in October 1957 
recorded that the veteran had a supposed history of asthma 
and had been seen at Fort Riley in March 1957 with no disease 
found at that time.  The veteran reported that he had had two 
attacks in the past 24 hours with no relief provided from 
medication provided at Fort Riley.  The diagnosis was 
questionable bronchial asthma.  In November 1957, the veteran 
returned with an acute attack of asthma and reported that he 
had had two attacks in the past week.  The veteran was 
hospitalized for further evaluation.  

Records pertaining to a hospitalization of the veteran in 
November 1957 show the veteran reported that he had had 
asthma since childhood and that there was a family history of 
asthma.  The veteran reported that his asthma had been severe 
until age 15 when he left dusty farm work for riverboat work.  
It was noted that dust had always aggravated the asthma, as 
did Korean dampness.  The veteran reported that, from age 15 
until Korea, he had only experienced 1 to 3 asthma attacks a 
year and that he had only been in Korea approximately three 
months, and had experienced constant asthma in Korea that was 
getting worse every day.  A narrative summary recorded that 
the veteran had asthma intermittently since childhood and 
that other members of his family had asthma.  It was noted 
that, during most of the veteran's four years in the Army, he 
had had very little trouble with his asthma, but that in 
Korea, he had a very dusty job as a truck driver, which the 
veteran felt was responsible for the exacerbation of his 
symptoms of asthma.  Upon hospital discharge in early 
December 1957, the diagnosis was perennial asthma, allergen 
undetermined, which service physicians determined existed 
prior to service.  The veteran's duty was temporarily 
restricted due to the diagnosis. 

The veteran was hospitalized again later in December 1957 at 
which time he reported that his symptoms had never been 
absent since he arrived in Tokyo on his way to Korea 
originally.  It was noted that the veteran had had asthma 
since childhood and had a strong family history of asthma.  
It was noted that the veteran was Regular Army and claimed he 
wanted to remain in the Army.  The diagnosis was asthma, and 
the veteran was medically evacuated to Japan and eventually 
to Walter Reed Army Hospital.

A narrative summary of the veteran's hospitalization at 
Walter Reed beginning in January 1958 noted that the 
veteran's father had asthma all of his adult life and one of 
the veteran's three brothers had asthma since the age of 12.  
The chief complaint recorded was of asthma since the 12th 
year of life.  The veteran reported that he remembered first 
having asthmatic problems about the time he was 12 years of 
age when he was living on a farm.  He felt that severe 
exertion, dampness, dry dust, feathers, dogs and cats, seemed 
to be the principal precipitants of his asthma attacks and 
that there did not appear to be a seasonable variation in his 
asthma.  He also reported that he had been given medication 
in 1951or 1952 to desensitize him against wheat and weeds; 
the effect of the pills reportedly lasted about 6 months.  
The veteran was asymptomatic upon hospital admission and 
remained so during the hospitalization and at no time did the 
veteran experience an asthmatic attack.  The veteran was seen 
in the allergy clinic where a diagnosis was made of allergic 
asthma, probably due to inhalant sensitivity to hay, dust, 
fall pollens, and molds.  Following review by the Chief of 
the General Medical Section, it was that physician's opinion 
that the veteran had a disease which existed prior to his 
entry upon active duty and had not been aggravated by service 
and that he should be separated because of the disability 
which existed prior to service.  A report of a physical 
examination performed in March 1958 contains a diagnosis of 
mild bronchial asthma and that the veteran was not qualified 
for further military duty.  

A report of a VA cardiac examination performed in May 1958 
shows the veteran reported that he had asthma as a youngster.  
During the general medical examination, the veteran reported 
a history of asthma since the age of 12, usually during 
August and September.  The veteran reported precipitating 
causes of his asthma and his hospitalization at Walter Reed 
in January 1958.  The pertinent diagnosis following the 
general medical examination was chronic bronchial asthma from 
history and hospital records.

A rating decision dated in June 1958 denied service 
connection for asthma on the basis that the disability was 
not currently shown.

A private medical record dated in February 1979 shows the 
veteran was admitted with a complaint of dyspnea.  It was 
noted that the veteran had gradually become more dyspneic 
with audible wheezing over the past several days.  He was 
noted to have been asthmatic since birth and last 
hospitalized a year ago for asthma.  The veteran was noted to 
smoke and work as a welder, both of which exacerbated his 
asthmatic condition.  It was indicated that the veteran had 
been hospitalized many times for status asthmaticus.  The 
diagnosis was asthma.

A VA Form 21-4138 (Statement in Support of Claim) dated in 
August 1996 reflects that the veteran expressed disagreement 
with the denial of service connection for asthma.  The 
veteran asserted that his asthmatic condition did not exist 
prior to service and made reference to military medical 
records, including an induction examination, which clearly 
indicated that the condition was nonexistent when he entered 
service and profound upon discharge.

Statements from five acquaintances of the veteran were 
received in April 1998 and were to the effect that they had 
known the veteran most, if not all of his life, and had never 
known him to complain of any shortness of breath or suspect 
any lung disease until after service.  

A VA Form 21-4138 from the veteran dated in April 1998 shows 
the veteran reported that he never suffered from asthma until 
he arrived at Korea.  The veteran indicated that:  "Although 
I stated that I suffered from asthma prior to my military 
service, I lied so as I could be discharged faster."  The 
veteran went on to conclude that "I know that I have lied 
about this prior condition, but I was very young at the time 
and highly impressionable."  

An unsigned statement dated in October 2000 indicates that 
the letter was written in regards to the veteran, who was 
described as "my stepson."  The writer indicated that the 
veteran "came to live with his father and I in 1941 and 
lived with us until 1951" and that during the time, he was 
never taken to the doctor for treatments of any kind with the 
exception of one emergency room visit regarding a bicycle 
injury to the heel of his foot.  

Records from the Social Security Administration received in 
March 2001 include a July 1987 letter from Lanie Eagleton, 
M.D., which includes an impression that the veteran had 
chronic bronchitis and asthma.  It was noted that the veteran 
reported that he developed problems with breathing back in 
the 1950's in Korea and that he had had trouble since that 
time.  The veteran reported that his father smoked and had 
asthma and that he himself had smoked since the age of 21 and 
currently smoked about one pack every other day.  It was also 
noted that the veteran had been employed as a welder since he 
was discharged from the Army, but was not currently employed.  
A report of a physical examination performed in November 1985 
showed the veteran reported that he had a history of asthma 
for the past 28 years and that apparently, while in the Army 
in Korea, he first developed asthma.  

A VA Form 21-4138 from the veteran dated in January 2002 
states that he did not have asthma before he went into the 
Army.  He relates that he was given a complete physical when 
he went into the Army the first time and that after his first 
term, he reenlisted and had another physical with no asthma 
identified.  He stated that, after his assignment to Korea, 
he began having breathing problems and was told by medical 
personnel that he had asthma.  The veteran stated that he 
never had any problems until he went overseas.

A report of a VA examination performed in September 2002 
reflects that the veteran's claims file was reviewed by the 
examiner.  Following the review and examination, the 
impressions were chronic obstructive pulmonary disease and 
restrictive lung disease.  The examiner commented that it was 
at least as likely as not that the veteran had asthma prior 
to his entry into the military.  He noted that, while the 
veteran was hospitalized for asthma during service, there was 
no reason to think that the current status of his respiratory 
system was aggravated by his military career. The examiner 
concluded that more likely the veteran's chronic tobacco use 
and work as a welder accelerated the changes to his lungs.

The Board attempted to obtain copies of microfiche of medical 
records the veteran submitted.  In February 2003 the Board 
was informed that the microfiches were bad and that copies 
were not readable.  Two examples of the copies were included 
in the claims file.  

Law and Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered, or disease contracted, in the 
line of duty in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In 
addition, every veteran shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  A preexisting injury or disease will 
be considered to have been aggravated during service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  

A history of preservice existence of a condition recorded at 
the time of examination does not constitute a notation of 
such condition, but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone, 
as distinguished from accepted medical principles, or on 
history alone, without regard to clinical factors pertinent 
to the basic character, origin and development of such injury 
or disease.  The determination should be based on a thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof.  38 C.F.R. § 3.304(b)(1).  A 
history conforming to accepted medical principles should be 
given due consideration, in conjunction with basic clinical 
data, and be accorded probative value consistent with 
accepted medical and evidentiary principles in relation to 
value consistent with accepted medical evidence relating to 
incurrence, symptoms, and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition.  38 C.F.R. 
§ 3.304(b)(2).  

Based on this record and evidence, the Board finds that while 
the veteran's asthma was not noted on the physical 
examination performed in January 1954 in connection with his 
entry into service, and thus he is presumed to have been in 
sound condition upon service entry, there is sufficient 
evidence to rebut the presumption of soundness and find that 
the veteran's asthma did preexist his entry into service.  In 
this regard, the veteran informed service physicians that he 
had asthma that preexisted service and explained the 
circumstances which caused his asthma to become symptomatic.  
The veteran's asthma was evaluated by service physicians in 
Korea, Japan and at Walter Reed Army Hospital in Washington, 
D.C., and included allergy testing at Walter Reed.  Service 
physicians took into account the veteran's preservice history 
and the service symptomatology, clinical findings and 
clinical course and all concluded that the veteran's asthma 
existed prior to service.  The Board must assume that this 
conclusion was based on accepted medical principles and 
consistent with the basic character, origin and development 
of asthma.  The Board also notes and finds significant that a 
VA physician reviewing the medical records in 2002, over 40 
years after the veteran's period of service, also concluded 
that the veteran's asthma existed prior to service.  

The Board acknowledges the veteran's explanation concerning 
the reason he informed service physicians that he had asthma 
prior to service, so he could be discharged from service 
faster, and that he lied about the prior condition because he 
was young and highly impressionable at the time.  The Board 
also observes that the veteran related in a later dated 
statement that he had no problems with asthma prior to being 
assigned to Korea.  However, as to the last statement, the 
Board would observe that the veteran's service medical 
records reflect that he was treated for asthma in March 1957 
at Fort Riley, Kansas, prior to his assignment to Korea.  And 
while the Board could possibly accept the veteran's 
explanation as to why he informed service physicians that he 
had asthma prior to service, the veteran's credibility and 
the probative value which can be attached to statements he 
made concerning the onset of his asthma are completely 
undermined by the fact that after service the veteran 
informed three different physician that his asthma existed 
prior to service.  Specifically the veteran told two VA 
physicians at the time of physical examinations performed in 
1958 that he had had asthma as a child, and related a similar 
history to a private physician in February 1979, at a time he 
was no longer as young and impressionable as he may have been 
during service.

As for other evidence which the veteran has submitted to 
support his contention that he did not have asthma prior to 
service, the statement from his stepmother and the five 
statements from acquaintances, the Board would simply note 
with respect to the stepmother's October 2000 statement that 
the statement relates that the veteran only resided with her 
until 1951, approximately three years prior to his entry into 
service, a period of time in which she may have been unaware 
of any asthma.  More significant is the fact that the 
statement is unsigned, and thus of little or no probative 
value.  As for the statements from the five acquaintances, 
all tend to indicate that they were unaware of the veteran's 
having any problems with shortness of breath or asthma prior 
to service.  However, just as service physicians may have 
been unaware of the veteran's asthma as he may have not been 
experiencing symptoms of asthma in service until 
precipitating factors became overwhelming when stationed in 
Korea, it is just as likely that these individuals were 
similarly unaware of any problems the veteran had with asthma 
prior to service.  Indeed, the VA physician who reviewed all 
records contained in the veteran's claims file, including 
presumably the statements from the lay acquaintances, still 
concluded that the veteran's asthma existed prior to service.

After considering all of the evidence of record, both lay and 
medical, the Board finds that the presumption of soundness 
which attached to the veteran by virtue of the lack of a 
diagnosis of asthma on the entrance examination, is rebutted 
by clear and unmistakable evidence that the veteran's asthma 
existed prior to service.  Not only did the veteran report 
such a history during service, but he continued to report 
such a history to VA physicians in 1958 and to a private 
physician in 1979.  Furthermore, service physicians, as well 
as the VA physician who reviewed the veteran's claims file in 
2002, all concluded, based on accepted medical principles, 
that the veteran's asthma preexisted service.  Accordingly, 
the Board finds that the veteran's asthma preexisted his 
entry into service.  

The question then remaining is whether the veteran's asthma 
was aggravated during service.  In this regard, there is no 
medical evidence which offers an opinion that the veteran's 
asthma chronically worsened or increased in severity during 
service.  In this regard, the Board finds it significant that 
following the veteran's return from Korea and hospitalization 
at Walter Reed Army Hospital, the veteran was essentially 
asymptomatic, indicating that upon removal from the climate 
which precipitated the veteran's asthma, he was no longer 
symptomatic.  In addition, at the time of the May 1958 VA 
examination, the veteran's asthma was noted only by history 
and by review of prior hospital records.  Lastly, the 
examiner who performed the September 2002 VA examination 
specifically indicated that the veteran's asthma was not 
aggravated during service.  

In the absence of any medical evidence which indicates that 
the veteran's asthma was aggravated during service, the Board 
finds that the preponderance of the evidence is against a 
finding that the veteran's asthma chronically worsened or 
increased in severity during service.  Accordingly, the Board 
concludes that the veteran's preexisting asthma is not shown 
to have been aggravated during service, and therefore service 
connection for asthma is not warranted.  


ORDER

Service connection for asthma is denied.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

